Deen, Presiding Judge,
concurring in part and dissenting in part. While otherwise concurring with the majority opinion, I must respectfully dissent to Division 8. This court should affirm the trial court’s findings that the attorney fees of $33,254.60 awarded were specifically for prosecution of the abusive litigation claim and did not contain, and especially rejected, any claim existing prior to July 1, 1986, for defending the main action. This court must presume that the evidence was before the court, which would authorize a finding of the exact amount of attorney fees. See Wilson v. Cotton States Ins. Co., 183 Ga. 353, 356 (358 SE2d 874) (1987); Ballenger Corp. v. Dresco Mechanical Contractors, 156 Ga. App. 425, 432 (274 SE2d 786) (1980); Carroll v. Johnson, 144 Ga. App. 750, 752 (242 SE2d 296) (1978); Florida Rock Indus. v. Smith, 163 Ga. App. 361, 363 (294 SE2d 553) (1982); Yost v. Torok, 256 Ga. 92 (344 SE2d 414) (1986). See also Patterson, Yost v. Torok: Taking Legal Ethics Seriously,” 4 GSU L. Rev. 23 (1988).